TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00185-CR
NO. 03-12-00186-CR


Ivan Fitzgerald Matthew, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
NOS. 63720 & 63721, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Ivan Fitzgerald Matthew, acting pro se, filed a notice of appeal from each of his
two judgments of conviction for the first-degree felony offenses of aggravated assault against a public
servant.  See Tex. Penal Code Ann. § 22.02 (West 2011).  However, the trial court certified that each
of these cases:  (1) is a plea-bargain case and Matthew has no right of appeal, and (2) Matthew waived
the right of appeal.  Matthew and his counsel signed both of the trial court's certifications.
		Accordingly, the appeals are dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).
 
  
 Jeff Rose, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Dismissed for Want of Jurisdiction
Filed:   April 17, 2012
Do Not Publish